Exhibit 10.2

 

 

Ironwood Pharmaceuticals, Inc.
2019 Equity Incentive Plan

Non-statutory Stock Option Agreement

 

 

 

 

Name and Address of Participant:

Grant  Number:

 

 

Plan: 

2019 Plan

 

 

 

Date of Grant:

 

Type of Option:

 

Total Number of Shares for which this Option is exercisable (the “Shares”):

 

 

Exercise Price Per Share:

 

Vesting Commencement Date:

 

Option Expiration Date:

 

 

This agreement (this “Agreement”) evidences a stock option granted by Ironwood
Pharmaceuticals, Inc. (the “Company”) to the individual named above (the
“Participant”), pursuant to and subject to the terms of the Ironwood
Pharmaceuticals, Inc. 2019 Equity Incentive Plan (as amended from time to time,
the “Plan”).  Except as otherwise defined herein, all capitalized terms used
herein have the same meaning as in the Plan.

 

1. Grant of Stock Option.  The Company grants to the Participant on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase,
pursuant to and subject to the terms set forth in this Agreement and in the
Plan, up to the number of shares of Stock set forth above (the “Shares”) with an
exercise price per Share as set forth above, in each case subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof. 

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code) and is granted to the Participant in connection with the
Participant’s employment by or service to the Company and its qualifying
subsidiaries.  For purposes of the immediately preceding sentence, “qualifying
subsidiary” means a subsidiary of the Company as to which the Company has a
“controlling interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1). 

2. Vesting; Method of Exercise; Cessation of Employment.

(a)



Vesting.  The term “vest” as used herein with respect to the Stock Option or any
portion thereof means to become exercisable and the term “vested” as applied to
any outstanding Stock Option means that the Stock Option is then exercisable,






subject in each case to the terms of the Plan and this Agreement.  Unless
earlier terminated, forfeited, relinquished or expired, the Stock Option will
vest as follows, subject to the Participant remaining in continuous Employment
from the Date of Grant through such vesting date:

[Insert Vesting Schedule]

Notwithstanding the foregoing, in the event the Participant’s Employment is
terminated due to the Participant’s death, any portion of the Stock Option, to
the extent then outstanding, that is not vested as of such date will accelerate
and vest in full as of such date.

(b)



Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until such portion vests.  Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and must be
in written or electronic form acceptable to the Administrator, signed (including
by electronic signature or in such other form as is acceptable to the
Administrator) by the Participant, or, if at the relevant time the Stock Option
has passed to a beneficiary or permitted transferee, the beneficiary or
permitted transferee.  Each such written or electronic exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan.  The latest date on which the Stock Option or any portion thereof may
be exercised is the 10th anniversary of the Date of Grant, which is set forth
above as the Option Expiration Date, and if not exercised by such date the Stock
Option or any remaining portion thereof will thereupon immediately terminate.

(c)



Cessation of Employment.  Except as expressly provided for in a written
agreement between the Participant and the Company that is in effect at the time
of the Participant’s termination of Employment, if the Participant’s Employment
ceases, the Stock Option, to the extent not then-vested, will terminate and be
forfeited for no consideration, and the vested portion of the Stock Option that
is then outstanding will be treated as provided in Section 6(a)(4) of the Plan.

3. Forfeiture; Recovery of Compensation.

(a)



The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Stock Option at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)



By accepting, or being deemed to have accepted, the Stock Option, the
Participant expressly acknowledges and agrees that his or her rights, and those
of any permitted transferee of the Stock Option, under the Stock Option,
including the right to any Stock acquired under the Stock Option or proceeds
from the disposition thereof, are subject to Section 6(a)(5) of the Plan
(including any successor provision).  Nothing in the preceding sentence may be
construed as limiting the general application of Section 7 of this Agreement.



-2-




4. Nontransferability.  The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.

5. Withholding.  The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to be issued Shares upon
exercise of the Stock Option, are subject to the Participant promptly paying to
the Company in cash or by check (or by such other means as may be acceptable to
the Administrator) all taxes required to be withheld, if any.  No Shares will be
issued pursuant to the exercise of the Stock Option unless and until the person
exercising the Stock Option has remitted to the Company an amount in cash
sufficient to satisfy any federal, state, or local withholding tax requirements
(if any), or has made other arrangements satisfactory to the Company with
respect to such taxes.  The Participant authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Participant, but nothing in this sentence will be construed as relieving the
Participant of any liability for satisfying his or her obligation under the
preceding provisions of this Section 5. 

6. Effect on Employment.  Neither the grant of the Stock Option, nor the
issuance of Shares upon exercise of the Stock Option, will give the Participant
any right to be retained in the employ or service of the Company or any of its
subsidiaries, affect the right of the Company or any of its subsidiaries to
discharge the Participant at any time, or affect any right of the Participant to
terminate his or her Employment at any time.

7. Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Participant.  By accepting, or being deemed to have accepted, all or any portion
of the Stock Option, the Participant agrees to be bound by the terms of the Plan
and this Agreement.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan will control. 

8. Form S-8 Prospectus.  The Participant acknowledges that the Participant has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued under the Plan.

9. Jurisdiction.  By accepting (or being deemed to have accepted) the Stock
Option, the Participant agrees to (i) submit irrevocably and unconditionally to
the jurisdiction of the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware for
the purpose of any suit, action or other proceeding arising out of or based upon
the Plan or this Agreement; (ii) not commence any suit, action or other
proceeding arising out of or based upon the Plan or this Agreement, except in
the federal and state courts located within the geographic boundaries of the
United States District Court for the District of Delaware; and (iii) waive, and
not assert, by way of motion as a defense or otherwise, in any such suit, action
or proceeding, any claim that he or she is not subject personally to the
jurisdiction of the above-named courts that his or her property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or this Agreement or the subject matter
thereof may not be enforced in or by such court. 



-3-




10. Acknowledgements.  The Participant acknowledges and agrees that (a) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(b) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (c) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

 



-4-




 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Mark Mallon

 

Name:

Mark Mallon

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Signature Page to Non-Statutory Stock Option Agreement

 

 

